DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding drawings, applicant argues that the tube tilting unit and lens tilting unit are shown in Fig. 16.   Examiner acknowledges that Fig. 16 depicts labeled rectangular boxes representing the respective tilting units.  While does 37CFR 1.183 recite “where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”, applicant has not articulated a reasoning as to why detailed illustration is not essential for a proper understanding of the invention.  Applicant’s arguments imply that these are conventional features which are well known in the art, however, such has not been clearly stated on the record.  Thus, absent further clarity as to applicant’s position as to why these features do not require detailed illustration, the drawing objections are maintained.  
Regarding the term “controller” applicant’s argument amounts to a mere allegation that controller connotes structure and fails to present a sufficient showing to establish that the claim limitation recites sufficient structure to perform the claimed function. MPEP 2181 I.   Examiner invites applicant to direct the examiner to the portions of the specification which disclose the structure corresponding to the recited functional limitation and/or present arguments as to why one of ordinary skill in the art would understand that sufficient disclosure or structure is present. 
	Applicant argues that the term controller is not a nonce term.  Examiner respectfully disagrees.  Examiner directs applicant to the definition of the term controller to mean “a device that controls or 
	Applicant argues that the term controller is not necessarily a computer implemented function. Applicant’s assertion that the limitation is not a computer implemented function appears contradictory to the specification as originally filed.  Instant specification page 13 clearly states that the controller’s function is achieved by a program.   
Applicant argues that the controller does not require an algorithm.  Examiner respectfully disagrees.  Instant specification page 13 expressly teaches that the controller relies on a program.   
Regarding the term “tilting unit”, applicant’s remarks are persuasive.  
Applicant argues: “Unlike the Garvey, in non-limiting embodiments of the present application, the solar energy collection tube and the lens are not rotated so they are always faced in one direction, and the distance between the center axis and a center of the lens is only adjusted to focus the solar energy on the solar energy collection tube”.   This argument is not substantiated by the language of the claims.  Nothing in the claims excludes a prior art device from adjusting or rotating for additional purposes.  
Applicant argues “Garvey does not disclose figure 3 of amended claim 1”.   The argument is unclear.  Claim 1 does not have a figure.  
Applicant’s arguments with respect to Alexander are moot as the reference is not relied upon in the present office action.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the tube tilting unit and lens tilting unit must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
“a controller” in claims 5 and 6, which utilizes the generic term controller, the linking phrase “configured to” and functional language.  Page 13 of the specification teaches that the limitation is implemented by way of a program and thus is interpreted to be a computer implemented function. 
“solar energy collection tube tilting unit” in claim 8 which uses the generic term “unit” coupled with the function of tilting the tube.  The limitation is interpreted in light of the specification to comprise a motor, cylinder or equivalents thereof. 
“lens tilting unit” in claim 7, which uses the generic term unit coupled with the function of tilting the lens.  The limitation is interpreted in light of the specification to comprise a motor, cylinder or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6, 7, 8, 9, 10, 11, 12, 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites “a controller configured to control the actuator so that the solar energy is focused on the solar energy collection tube based on incidence angle information including incidence angles of the solar energy that vary with time of day”.  The limitation is a computer implemented function. See instant specification page 13.  However, instant specification is silent as to an algorithm for this particular function.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181 II B.   Therefore the claim is rendered indefinite. 
Claim 12 recites “a controller configured to control the actuator so that the solar energy is focused on the solar energy collection tube based on incidence angle information including incidence angles of the solar energy that vary with time of day”.  The limitation is a computer implemented function. See instant specification page 13.  However, instant specification is silent as to an algorithm for this particular function.  For a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181 II B.   Therefore the claim is rendered indefinite. 
Claims 3, 6, 7, 8, 9, 10, 11, and 14 are indefinite at least by virtue of dependency. 
Claim 6 recites “the controller is further configured to control the actuator so that the solar energy is focused on the solar energy collection tube by using the incidence angle measured by the sensor”.  


Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443 in view of Gross US20150212188.
Regarding claim 1, Im US20150090250 discloses a solar energy collector, comprising: 
a solar energy collection tube having an absorption medium flow path for allowing an absorption medium to flow therethrough, wherein the solar energy collection tube has a center axis which passes through a center of the solar energy collection tube and extends in a longitudinal direction of the solar energy collection tube (Fig. 2, tube 26); 
a lens configured to concentrate solar energy on the solar energy collection tube, wherein the lens has a flat panel shape and extends along the longitudinal direction of the solar energy collection tube; (Fig. 2; lens 32). 

Im does not expressly disclose
an actuator configured to move the solar energy collection tube or the lens based on an incidence angle of the solar energy so that the solar energy is focused on the solar energy 
a controller configured to control the actuator so that the solar energy is focused on the solar energy collection tube based on incidence angle information including incidence angles of the solar energy that vary with time of day.

Garvey et al. US20200191443 discloses a solar energy collector, comprising: 
a solar energy receiver for receiving solar energy (31); 
a lens configured to concentrate solar energy on the solar energy receiver (lens 20, Fig. 2); and 
an actuator configured to move the solar energy collection tube or the lens based on an incidence angle of the solar energy so that the solar energy is focused on the receiver, wherein the actuator is configured to adjust a distance between the center of the receiver tube and a center of the lens by moving one of the solar energy collection tube and the lens relative to the other (actuators 30a, 30b, ¶41, ¶37).  	
a controller (control system ¶22) 
Garvey teaches that the improved apparatus provides fine temperature control at the receiver by adjusting energy flux density of the concentrated spot while independently controlling energy flux density of the concentrated solar spot (¶25) and provides the benefit a feedback and control system for maintaining temperatures, total energy, energy flux density, and thermal spot size delivered to a receiver plane (¶22).  
It would have been obvious to one of ordinary skill in the art to modify Im with the actuating, control, and focus system of Garvey since doing so would provide the benefit a feedback and control 

Gross US20150212188 teaches a solar collector provides with a controller wherein the controller controls an actuator so that solar energy is focused on a target based on angle of incidence information (¶58).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a controller configured to control the actuator based on incidence angle information, as taught by Gross, since doing so amounts to a known technique for controlling solar collectors in the art with the known predictable results of directing concentrated solar energy at the intended target.  

Regarding claim 6, Im in view of Garvey does not expressly disclose the solar energy collector of claim 1, further comprising: a sensor configured to measure an incidence angle of the solar energy; and wherein the a-controller is further configured to control the actuator so that the solar energy is focused on the solar energy collection tube by using the incidence angle measured by the sensor.
Gross US20150212188 teaches a solar collector provides with a controller a Sun angle sensor for determining an angle of incident sunlight wherein the controller controls an actuator so that solar energy is focused on a target based on angle of incidence information measured by the sensor (¶58).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a Sun angle sensor and controller configured to control the actuator based on incidence angle information from the sensor, as taught by Gross, since doing so amounts to a known technique for controlling solar collectors in the art with the known predictable results of directing concentrated solar energy at the intended target.  
Regarding claim 7, the previously combined references teach the solar energy collector of claim 6, further comprising: a lens tilting unit configured to adjust an arrangement angle of the lens so that the lens is arranged to face an incidence direction of the solar energy (Garvey, elevation actuators 28).
Regarding claim 9, the previously combined references teach the solar energy collector of claim 1, wherein the lens is configured to concentrate the solar energy toward the center in of the solar energy collection tube (Im, Fig. 2).

Regarding claim 12, Im US20150090250 discloses a solar energy collector, comprising: 
a solar energy collection tube having an absorption medium flow path for allowing an absorption medium to flow therethrough, wherein the solar energy collection tube has a center axis which passes through a center of the solar energy collection tube and extends in a longitudinal direction of the solar energy collection tube (Fig. 2, tube 26); 
a reflector configured to concentrate solar energy on the solar energy collection tube, wherein the reflector is formed in a curved reflecting surface (reflective surface 24, Fig. 2, ¶17);
a lens configured to concentrate solar energy on the solar energy collection tube, wherein the lens has a flat panel shape and extends along the longitudinal direction of the solar energy collection tube; (Fig. 2; lens 32). 

Im does not expressly disclose
an actuator configured to move the solar energy collection tube or the lens based on an incidence angle of the solar energy so that the solar energy is focused on the solar energy collection tube, wherein the actuator is configured to adjust a distance between the center axis of the solar energy collection tube and a center of the lens by moving one of the solar energy collection tube and the lens relative to the other; and 

Garvey et al. US20200191443 discloses a solar energy collector, comprising: 
a solar energy receiver for receiving solar energy (31); 
a lens configured to concentrate solar energy on the solar energy receiver (lens 20, Fig. 2); and 
an actuator configured to move the solar energy collection tube or the lens based on an incidence angle of the solar energy so that the solar energy is focused on the receiver, wherein the actuator is configured to adjust a distance between the center of the receiver tube and a center of the lens by moving one of the solar energy collection tube and the lens relative to the other (actuators 30a, 30b, ¶41, ¶37).  	
a controller (control system ¶22) 
Garvey teaches that the improved apparatus provides fine temperature control at the receiver by adjusting energy flux density of the concentrated spot while independently controlling energy flux density of the concentrated solar spot (¶25) and provides the benefit a feedback and control system for maintaining temperatures, total energy, energy flux density, and thermal spot size delivered to a receiver plane (¶22).  
It would have been obvious to one of ordinary skill in the art to modify Im with the actuating, control, and focus system of Garvey since doing so would provide the benefit a feedback and control system for maintaining temperatures, total energy, energy flux density, and thermal spot size delivered to a receiver plane. 
Gross US20150212188 teaches a solar collector provides with a controller wherein the controller controls an actuator so that solar energy is focused on a target based on angle of incidence information (¶58).  


Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443 in view of Gross US20150212188 and in view of Northrup US3991741.
Regarding claim 3, the previously combined references do not expressly teach the solar energy collector of claim 1, wherein the actuator is configured to move the solar energy collection tube toward or away from the lens so that the solar energy is focused on the solar energy collection tube.
Northrup US3991741 teaches a solar collector where in the solar energy absorber tubes are provided with an actuator such that the tubes are movable in order to position the tubes at the point of focused solar energy thereby achieving more efficient collection of solar energy (Col. 3 Ln. 13-14).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with actuators for the tubes as taught by Northrup since doing so amounts to a known technique for improving solar collectors with the known predictable result of improving efficiency of solar collection. 
Regarding claim 14, the previously combined references do not expressly teach the solar energy collector of claim 12, wherein the actuator is configured to move the solar energy collection tube toward or away from the reflector so that the solar energy is focused on the solar energy collection tube.
Northrup US3991741 teaches a solar collector where in the solar energy absorber tubes are provided with an actuator such that the tubes are movable in order to position the tubes at the point of focused solar energy thereby achieving more efficient collection of solar energy (Col. 3 Ln. 13-14).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with actuators for the tubes as taught by Northrup since doing so amounts to a known technique for improving solar collectors with the known predictable result of improving efficiency of solar collection. 

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443 in view of Gross US20150212188 and in view of Holt US4058110.
Regarding claim 8, the previously combined references do not expressly disclose the solar energy collector of claim 7, further comprising: a solar energy collection tube tilting unit configured to adjust an arrangement angle of the solar energy collection tube so that a side surface of the solar energy collection tube is disposed to face an incidence direction of the solar energy.
Holt US4058110 teaches a solar collector tube in use with a concentrating lens (Fig. 7) wherein the solar collection system includes a: a solar energy collection tube tilting unit configured to adjust an arrangement angle of the solar energy collection tube so that a side surface of the solar energy collection tube is disposed to face an incidence direction of the solar energy (Fig. 9, tube 12 moves or tilts through track 28, Fig. 8 and 9 teach alternative collector tube tilting mechanisms).
Garvey et al. US20200191443 teaches that adjusting the position of the receiver may be utilized to control the distribution of heat on the receiver (¶63). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a collection tube tilting unit, as taught by Holt, since doing so amounts to a known technique for adjusting the position of solar tube receivers in the art with 

Claim 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpa9tentable over Im US20150090250 in view of Garvey et al. US20200191443 in view of Gross US20150212188 and in view Lasich US20130291858.
Regarding claim 10, the previously combined references do not expressly disclose the solar energy collector of claim 1, wherein the solar energy collection tube comprises: a heat collection body portion including a heat collecting part that transmits the solar energy into the solar energy collection tube; and a heat insulating portion provided to cover at least a part of a remaining part of the heat collection body portion other than the heat collecting part.
Lasich US20130291858 teaches a solar energy collection tube which comprises
a heat collection body portion including a heat collecting part that transmits the solar energy into the solar energy collection tube (Fig. 4, pipe 7); and 
a heat insulating portion provided to cover at least a part of a remaining part of the heat collection body portion other than the heat collecting part (Fig. 4, insulation 11).
Lasich teaches that such a solar collector tube enhances temperature increase and improves temperature control by minimizing temperature variations (¶18). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a solar collection tube, as taught by Lasich, since doing so is a simple substitution of known solar collector tubes in the art with the known predictable results of enhancing temperature increase and improving temperature control. 
Regarding claim 11, the previously combined references do not expressly disclose the solar energy collector of claim 1, wherein the solar energy collection tube comprises: a heat collection body portion 
Lasich US20130291858 teaches a solar energy collection tube which comprises
a heat collection body portion configured to provide the absorption medium flow path, the heat collection body portion having an arc-shaped cross section (Fig. 4, pipe 7); 
a heat insulating portion covering the heat collecting portion (Fig. 4, insulation 11); and 
a heat collecting window portion connected to the heat collecting portion, the heat collecting window portion transmitting the solar energy therethrough, wherein the heat collecting window portion has an arc- shaped cross section whose radius of curvature is the same as a radius of curvature of the heat collection body portion (Fig. 4, window 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the prior art device with a solar collection tube, as taught by Lasich, since doing so is a simple substitution of known solar collector tubes in the art with the known predictable results of enhancing temperature increase and improving temperature control. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Deepak Deean whose telephone number is (571)270-3347. The examiner can normally be reached M-Th 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/AVINASH A SAVANI/Primary Examiner, Art Unit 3762